Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Carani on 15 August 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 10 line 5, “rib” was replaced by --rib assembly--
In claim 10 line 6, “rib” was replaced by --rib assembly--
In claim 10 line 8, “rib” was replaced by --rib assembly--
In claim 11 line 2, “rib” was replaced by --rib assembly--
In claim 12 line 2, “rib” was replaced by --rib assembly--
In claim 12 line 3, “rib” was replaced by --rib assembly--
In claim 14 lines 1-2, “An air outlet method for an air conditioner, wherein the air outlet method is applied to the air outlet structure as claimed claim 1, and” was replaced by --An air flow control method for the air conditioner having the air outlet structure of claim 1, wherein the air flow control method--
Claim 15 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was JP 2006226672 as shown in prior office action.  The most reasonable interpretation of the auxiliary air outlet channel is 5b in fig 1 and the auxiliary air outlet channel is provided with a damper and a panel (slanted surface of front panel of the air conditioner).  JP 2006226672 doesn’t teach “the auxiliary air outlet channel is provided between the panel and a panel body of the air conditioner” (as required in claim 1).  It would not have been obvious to modify JP 2006226672 to meet that limitation because it would have required adding a panel to the auxiliary air outlet channel.  An additional panel to the auxiliary air outlet channel would block airflow out of the auxiliary air outlet channel of the air conditioner and would teach away from JP 2006226672.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762